DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/29/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claims 1, 8, and 15, the claims recite receiving, from a client device, a message including a set of words; for each word in the set of words included in the message: determining a corresponding embedding vector that uniquely represents the word; inputting the corresponding embedding vector into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification 
The limitations directed towards for each word in the set of words included in the message: determining a corresponding embedding vector that uniquely represents the word; inputting the corresponding embedding vector into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label and each outputting a corresponding set of coefficient values for the word with respect to the corresponding 
For example, but for the limitation stating “receiving, from a client device, a message including a set of words” and “from a client device and by one or more processors of a machine” in claim 1, the mention of “for each word in the set of words included in the message: determining a corresponding embedding vector that uniquely represents the word; inputting the corresponding embedding vector into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification label based on the inputted embedding vector of the word without using a listing of known words, each mathematical 
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “receiving, from a client device, a message including a set of words”. Receiving, from a client device, a message including a set of words is insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
Versata (see MPEP 2106.06(d))). Mere instructions to apply additional elements using generic computer components (“on-transitory computer-readable medium storing instructions” and “one or more computer processors”) cannot provide an inventive concept. To further elaborate, the additional limitations receiving, from a client device, a first message transmitted as part of a communication session, the first message including at least a first keyword in claim 1, 8, and 15 does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims 1, 8, and 15 are not patent eligible.
With respect to claims 2, 9, and 16, the limitations are directed towards wherein the determining of the embedding vector for each word in the set of words comprises: using each word in the set of words as input in a word representation model trained to assign embedding vectors based on n-grams included in input character strings. These elements further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant 
With respect to claims 3, 10, and 17, the limitations are directed towards wherein the operations further comprise: comparing the probability scores for the classification labels to identify a highest probability score; and wherein: the assigning of the classification label based on the probability scores is further based on the identified highest probability score. The element of comparing the probability scores for the classification labels further elaborate the abstract idea and is interpreted to be well understood, routine and conventional activity (Performing repetitive calculations, Flook (see MPEP 2106.06(g))), therefore this additional element is interpreted to be merely insignificant extra solution activity. Assigning classification labels based on the probability scores further elaborates the abstract idea and the human mind and/or with pen and paper can assign the classification label based on the probability scores based on the identified highest probability score. Therefore, claims 3, 10, and 17 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 4, 11, and 18, the limitations are directed to wherein the operations further comprise: determining a response to the message based on the assigned classification label that indicates the intent of the message; and transmitting the determined response to the client device. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Therefore, claims 4, 11, and 18 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 5, 12, and 19, the limitations are directed towards wherein the classification labels that correspond to the mathematical functions in the set of the mathematical functions include classifiers in a text classification model. These elements further elaborate the abstract 
With respect to claims 6, 13, and 20 the limitations are directed towards generating the set of mathematical functions that each correspond to the different classification label, that each output the corresponding set of coefficient values for the word with respect to the different corresponding classification label, and that each define the different corresponding continuous surface. These elements further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Performing repetitive calculations, Flook (see MPEP 2106.06(g))), therefore they are interpreted to be merely insignificant extra solution activity. Therefore, claims 6, 13, and 20 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 7 and 14, the limitations are directed towards generating of the set of mathematical functions is based on a seed function and the coefficient values determined from the embedding vectors of the known keywords. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can generate the set of mathematical functions based on a seed function and the coefficient values determined from the embedding vectors of the known keywords. Therefore, claims 7 and 14 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, JR et al. (U.S. Publication No.: US 20180181855 A1) hereinafter Johnson, in view of Liu et al. (U.S. Publication No.: U.S.  20030105589 A1) hereinafter Liu.
As to claim 1:
Johnson discloses:
A method comprising: 
receiving, from a client device and by one or more processors of a machine, a message including a set of words [FIG. 3 illustrates an example of a screen shot of a user interface 300 of the user's client computing device 104 during a conversation with a mathematical chat bot 100. Paragraph 0094 teaches second query 302B utilizes images and text as the inputs and words as the mathematical operators. Paragraph 0070 teaches the inputs may be any known data, such as an image, text, a uniform resource locator, an audio file, an application, a video, a website, a product, a celebrity, etc.Paragraph 0099 a mathematical query from a user and/or client computing device is collected. 
Note: The examiner interprets client computing device during a conversation where input can be text to read on the claimed receiving, from a client device and by one or more processors of a machine, a message including a set of words. Text is interpreted to be the claimed set of words, for ; 
for each word in the set of words included in the message, and by the one or more processors of the machine: determining a corresponding embedding vector that uniquely represents the word, and embedding vectors of known keywords Paragraph 0093 teaches the mathematical chat bot 100 executes the identified equation by replacing numeric vectors for the keyword inputs of king, woman, and man. Note: Embedding vectors are interpreted to be the cited numeric vectors and each word and known keywords is interpreted to be either of the cited keyword inputs of king, woman, and man.];
inputting the corresponding embedding vector into each mathematical function in a set of mathematical functions [Paragraph 0064 teaches convert identified non-numerical inputs into vectors and then perform a mathematical equation utilizing the vectors.]

Johnson discloses some of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose inputting into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification label based on the inputted word and coefficient values determined from known keywords with respect to the classification label of the mathematical function , each mathematical function in the set of mathematical functions defining a different corresponding continuous surface that includes coefficient values determined from known keywords with respect to the classification label of the mathematical function ; and calculating a corresponding probability score for the corresponding classification label of each mathematical function in the set of mathematical functions based on the corresponding set of coefficient values outputted by the mathematical function in response to the inputting of the word calculating a corresponding probability score for the corresponding classification 
Liu discloses:
inputting into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label [Paragraph 0089 Equation (2) teaches an equation calculating probability for each or all predefined (V). Table 1 teaches a user intention modeling using a Bayesian Belief Network. Paragraph 0083 teaches all text factors that may imply the user's intentions are referred to as linguistic features. A Bayesian Belief Network is used to precisely represent the dependencies and probabilities among the linguistic features and the user's intentions. Note: “vjEV” is interpreted to be a set of intentions and calculating probability for each intention is interpreted to be the claimed set of mathematical functions. To further elaborate, Equation (2) calculating probability for each or all predefined (V) is interpreted to be the claimed set of mathematical functions each corresponding to a different classification label, wherein the Equation (2) is interpreted to be a calculation for each or all existing intentions which is reasonably interpreted to be multiple equations represented in the single equation.  A plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network is interpreted to be the claimed different classification labels, wherein the user intention models using text factors referred and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification label based on the inputted word without using a listing of known words, and coefficient values determined from known keywords with respect to the classification label of the mathematical function [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to find the biggest probability (Vmap). Paragraphs 0090-0093 teaches lexical features such as patterns are used to predict user’s intentions. Note: The examiner interprets the user’s intentions to be the claimed classification label, wherein the user’s intentions are predicted by patterns associated with the Bayesian Belief Network used as inputted features to find the user’s intention. Therefore, using the patterns in the Bayesian Belief Network to find the user intention (classification label) is interpreted to include finding user’s intention without using the known words that can also be found in the Bayesian Belief Network.], each mathematical function in the set of mathematical functions defining a different corresponding continuous surface that includes coefficient values determined from known keywords with respect to the classification label of the mathematical function [Paragraph 0083 and Table 1 teach Bayesian Belief Network representing the user’s intention model. Paragraph 0084 teaches the user's log 228 records user action records to train the intention model. Each user action record contains a text part and a tag of whether a media file is attached. For instance, an e-mail message could have a text body and a media file attachment. The text part is parsed such that all words (lexical features) are extracted. ; and
calculating a corresponding probability score for the corresponding classification label of each mathematical function in the set of mathematical functions based on the corresponding set of coefficient values outputted by the mathematical function in response to the inputting of the word [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to find the biggest probability (Vmap). The highest probability for each intention (V) is interpreted to also reasonably read on the claimed calculating a corresponding probability score, wherein the cited probabilities are reasonably interpreted to be the claimed coefficient values outputted by the mathematical function in response to the inputting of the word.];
assigning, by the one or more processors of the machine, a classification label of a mathematical function in the set of mathematical functions based on the calculated probability scores for the classification labels of the set of mathematical functions to the message, the assigned classification label indicating an intent of the received message [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11] Note: The examiner interprets the selecting the intention with the biggest probability to be the claimed assigning a classification label the assigned classification label indicating an intent of the received message. The highest probability of all probabilities associated with predefined user intentions used to select intention is interpreted to be the claimed probability scores, and the text typed by user from which features are extracted is interpreted to be the claimed message.]; 
generating, by the one or more processors of the machine, intent data of the received message based on the assigned classification label that corresponds to the mathematical function and indicates the intent of the received message [Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Note: The examiner interprets the biggest probability to be the claimed intent data, wherein the probability of the intents is interpreted to be intent data of the received message based on the assigned classification label that corresponds to the mathematical function and indicates the intent of the received message.]; and 
performing, by one or more processors of the machine, an action based on the generated intent data of the received message Paragraph 0089 teaches a set of keyword features represented by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 

As to claim 2:
Johnson discloses:
The method of claim 1, wherein the determining of the corresponding embedding vector for each word in the set of words comprises: using each word in the set of words as input in a word representation model trained to assign embedding vectors based on n-grams included in input character strings [Paragraph 0070 teaches inputs may be any known data, such as an image, text, a uniform resource locator, an audio file, an application, a video, a website, a product, a celebrity, etc. Paragraph 0081 teaches once a feature has been selected for each input by the feature extractor 106, 

As to claim 3:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 1.
Liu also discloses:
The method of claim 1, further comprising: comparing the probability scores for the classification labels to identify a highest probability score; and wherein: the assigning of the classification label based on the probability scores is further based on the identified highest probability score [Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. The prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating selecting the intention with the biggest probability, as taught by Liu 

As to claim 4:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 1.
Liu also discloses:
The method of claim 1, further comprising: determining a response to the message based on the assigned classification label that indicates the intent of the message; and transmitting the determined response to the client device [Figure 3:320 teaches text insertion as a trigger. Paragraph 0119 teaches the prediction module 216 determines that the user desires to work with media files, the prediction module 216 generates a potential search query vector (e.g., the query vector 234 of FIG. 2) from relevant information derived from evaluation of the user action 312 in view of the information in the user intention model 232. This query vector may have been partially or wholly formulated from text typed in by the user for any number of reasons, including in response to an explicit user search for information. Paragraph 0122 teaches suggestion module 220 receives a list of relevant media content from the search engine 218. This information is displayed to a user for viewing and response (e.g., selection or editing of a suggestion, editing of the semantic text corresponding to the suggestion, cancellation of the task, and so on). Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Note: The examiner interprets selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating user desires into formulating a search query and displaying the results of the query to the user, as taught by Liu [Paragraph Figure 3:320, Paragraph 0119 and 0122], because both applications are directed to processing user messages; incorporating user desires into formulating a search query and displaying the results of the query to the user provides timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 

As to claim 5:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 1.
Liu also discloses:
The method of claim 1, wherein the classification labels that correspond to the mathematical functions in the set of the mathematical functions include classifiers in a text classification model [Table 1 teaches a user intention modeling using a Bayesian Belief Network. Paragraph 0083 teaches all text factors that may imply the user's intentions are referred to as linguistic features. A Bayesian Belief Network is used to precisely represent the dependencies and probabilities among the linguistic features and the user's intentions. Paragraph 0085 teaches at the lexical level, direct association between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network and user intention models using text factors referred to as linguistic features, as taught by Liu [Table 1, Paragraph 0083 and 0085], because both applications are directed to processing user messages; incorporating a plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network and user intention models using text factors referred to as linguistic features provides timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 


Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 1.
Liu also discloses:
The method of claim 1, further comprising generating, by the one or more processors of the machine, the set of mathematical functions that each correspond to the different classification label, that each output the corresponding set of coefficient values for the word with respect to the different corresponding classification label, and that each define the different corresponding continuous surface [Paragraph 0083 and Table 1 teach Bayesian Belief Network representing the user’s intention model. Paragraph 0084 teaches the user's log 228 records user action records to train the intention model. Each user action record contains a text part and a tag of whether a media file is attached. For instance, an e-mail message could have a text body and a media file attachment. The text part is parsed such that all words (lexical features) are extracted. Paragraph 0089 Equation (2) teaches an equation calculating probability for each or all predefined (V). “vjEV” is interpreted to be the claimed set of intention and calculating probability for each intention is interpreted to be the claimed set of mathematical functions. Note: “vjEV” is interpreted to be a set of intentions and calculating probability for each intention is interpreted to be the claimed set of mathematical functions. To further elaborate, Equation (2) calculating probability for each or all predefined (V) is interpreted to be the claimed set of mathematical functions each corresponding to a different classification label, wherein the Equation (2) is interpreted to be a calculation for each or all existing intentions which is reasonably interpreted to be multiple equations represented in the single equation.  A plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network is interpreted to be the claimed different classification labels, wherein the user intention models using text factors referred to as linguistic features are interpreted to be text classification models, therefore intents associated with keywords used in Equation (2)  as (V) are interpreted to be the claimed classification label. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 

As to claim 8:
Johnson discloses:
A computing system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the computing system to perform operations comprising: 
Receiving, from a client device, a message including a set of words [FIG. 3 illustrates an example of a screen shot of a user interface 300 of the user's client computing device 104 during a conversation with a mathematical chat bot 100. Paragraph 0094 teaches second query 302B utilizes images and text as the inputs and words as the mathematical operators. Paragraph 0070 teaches the inputs may be any known data, such as an image, text, a uniform resource locator, an audio file, an application, a video, a website, a product, a celebrity, etc.Paragraph 0099 a mathematical query from a user and/or client computing device is collected. 
Note: The examiner interprets client computing device during a conversation where input can be text to read on the claimed receiving, from a client device and by one or more processors of a machine, a message including a set of words. Text is interpreted to be the claimed set of words, for example, words as the mathematical operator is interpreted to be included in the claimed message including a set of words.]; 
for each word in the set of words included in the message, and by the one or more processors of the machine: determining a corresponding embedding vector that uniquely represents the word, and embedding vectors of known keywords Paragraph 0093 teaches the mathematical chat bot 100 executes the identified equation by replacing numeric vectors for the keyword inputs of king, woman, and man. Note: Embedding vectors are interpreted to be the cited numeric vectors and each word and known keywords is interpreted to be either of the cited keyword inputs of king, woman, and man.];
inputting the corresponding embedding vector into each mathematical function and inputting into each mathematical function in a set of mathematical functions [Paragraph 0064 teaches convert identified non-numerical inputs into vectors and then perform a mathematical equation utilizing the vectors.]


Liu discloses:
inputting into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label [Paragraph 0089 Equation (2) teaches an equation calculating probability for each or all predefined (V). Table 1 teaches a and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification label based on the inputted word without using a listing of known words and coefficient values determined from known keywords with respect to the classification label of the mathematical function [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to find the biggest probability (Vmap). Paragraphs 0090-0093 teaches lexical features such as patterns are used to predict user’s intentions. Note: The examiner interprets the user’s intentions to , each mathematical function in the set of mathematical functions defining a different corresponding continuous surface that includes coefficient values determined from known keywords with respect to the classification label of the mathematical function [Paragraph 0083 and Table 1 teach Bayesian Belief Network representing the user’s intention model. Paragraph 0084 teaches the user's log 228 records user action records to train the intention model. Each user action record contains a text part and a tag of whether a media file is attached. For instance, an e-mail message could have a text body and a media file attachment. The text part is parsed such that all words (lexical features) are extracted. Paragraph 0089 Equation (2) teaches an equation calculating probability for each or all predefined (V). “vjEV” is interpreted to be the claimed set of intention and calculating probability for each intention is interpreted to be the claimed set of mathematical functions. Note: Examiner interprets a user’s log or action record including a text to be the claimed known keywords, the probability for each or all predefined (V) intents used in the cited Equation (2)) for a set of known keywords is interpreted to be the claimed coefficient values, and the Bayesian Belief Network used to precisely represent the dependencies and probabilities among the linguistic features and the user's intentions is interpreted to be the claimed continuous surface, wherein the continuous surface is interpreted to be a network of keywords and probabilities (coefficient values). Features represented in the Bayesian Belief Network are interpreted to be the claimed subset of coefficient values. The (V) intent is interpreted to be the claimed classification label of the mathematical function.]; and
calculating a corresponding probability score for the corresponding classification label of each mathematical function in the set of mathematical functions based on the corresponding set of coefficient values outputted by the mathematical function in response to the inputting of the word [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to find the biggest probability (Vmap). The highest probability for each intention (V) is interpreted to also reasonably read on the claimed calculating a corresponding probability score, wherein the cited probabilities are reasonably interpreted to be the claimed coefficient values outputted by the mathematical function in response to the inputting of the word.];
assigning a classification label of a mathematical function in the set of mathematical functions based on the calculated probability scores for the classification labels of the set of mathematical functions to the message, the assigned classification label indicating an intent of the received message [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11] Note: The examiner interprets the selecting the intention with the biggest probability to be the claimed assigning a classification label the assigned classification label indicating an intent of the received message. The highest probability of all probabilities associated with predefined user intentions used to select intention is interpreted to be the claimed probability scores, and the text typed by user from which features are extracted is interpreted to be the claimed message.]; 
generating intent data of the received message based on the assigned classification label that corresponds to the mathematical function and indicates the intent of the received message [Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Note: The examiner interprets the biggest probability to be the claimed intent data, wherein the probability of the intents is interpreted to be intent data of the received message based on the assigned classification label that corresponds to the mathematical function and indicates the intent of the received message.]; and 
performing an action based on the generated intent data of the received message Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Note: The examiner interprets selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11] reads on the claimed performing, by one or more processors of the machine, an action based on the generated intent data of the received message .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an 

As to claim 9:
Johnson discloses:
The computing system of claim 8, wherein the determining of the embedding vector for each word in the set of words comprises: 
using each word in the set of words as input in a word representation model trained to assign embedding vectors based on n-grams included in input character strings [Paragraph 0070 teaches inputs may be any known data, such as an image, text, a uniform resource locator, an audio file, an application, a video, a website, a product, a celebrity, etc. Paragraph 0081 teaches once a feature has been selected for each input by the feature extractor 106, the vector system 108 collects the selected features from the feature extractor 106. The vector system 108 encodes each feature into one or more vectors utilizing deep learning. In other words, the vector system 108 converts the natural language elements of an input into one or more numeric vectors. The deep learning may utilize machine learning techniques and/or statistical modeling techniques. Note: The examiner interprets input as text to be the claimed n-grams included in an input character string and the claimed set of words, deep learning using machine learning techniques and/or statistical modeling techniques is interpreted to be the claimed word representation model trained, and the vector system 108 encodes each feature into one or more vectors utilizing deep learning is interpreted to read on the claimed using each word in the set of words as input in a word representation model trained to assign embedding vectors based on n-grams included in input character strings]

As to claim 10:

Liu also discloses:
The computing system of claim 8, wherein the operations further comprise: comparing the probability scores for the classification labels to identify a highest probability score; and wherein: the assigning of the classification label based on the probability scores is further based on the identified highest probability score [Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. The prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating selecting the intention with the biggest probability, as taught by Liu [Paragraph 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating selecting the intention with the biggest probability provides timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 


As to claim 11:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 8.
Liu also discloses:
The computing system of claim 8, wherein the operations further comprise: determining a response to the message based on the assigned classification label that indicates the intent of the message; and transmitting the determined response to the client device [Figure 3:320 teaches text 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating user desires into formulating a search query and displaying the results of the query to the user, as taught by Liu [Paragraph Figure 3:320, Paragraph 0119 and 0122], 

As to claim 12:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 8.
Liu also discloses:
The computing system of claim 8, wherein the classification labels that correspond to the mathematical functions in the set of the mathematical functions include classifiers in a text classification model [Table 1 teaches a user intention modeling using a Bayesian Belief Network. Paragraph 0083 teaches all text factors that may imply the user's intentions are referred to as linguistic features. A Bayesian Belief Network is used to precisely represent the dependencies and probabilities among the linguistic features and the user's intentions. Paragraph 0085 teaches at the lexical level, direct association between keyword features and user intentions is determined through training and rules for determining associations between keywords and intention(s). Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Note: The examiner interprets selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11] reads on the claimed classification label that indicates the intent of the message, wherein (V) is the intentions corresponding to each equation in Equation (2). The examiner also interprets the claimed set of classifiers to be within the same scope of a label, allocations, and distribution by association. A plurality of intentions associated with keywords represented with user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network and user intention models using text factors referred to as linguistic features, as taught by Liu [Table 1, Paragraph 0083 and 0085], because both applications are directed to processing user messages; incorporating a plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network and user intention models using text factors referred to as linguistic features provides timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 

As to claim 13:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 8.
Liu also discloses:
The computing system of claim 8, wherein the operations further comprise: generating the set of mathematical functions that each correspond to the different classification label, that each output the corresponding set of coefficient values for the word with respect to the different corresponding classification label, and that each define the different corresponding continuous surface Paragraph 0083 and Table 1 teach Bayesian Belief Network representing the user’s intention model. Paragraph 0084 teaches the user's log 228 records user action records to train the intention model. Each user action record contains a text part and a tag of whether a media file is attached. For instance, an e-mail 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 15: 
Johnson discloses:
A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing system, cause the computing system to perform operations comprising: 
Receiving, from a client device, a message including a set of words [FIG. 3 illustrates an example of a screen shot of a user interface 300 of the user's client computing device 104 during a conversation with a mathematical chat bot 100. Paragraph 0094 teaches second query 302B utilizes images and text as the inputs and words as the mathematical operators. Paragraph 0070 teaches the inputs may be any known data, such as an image, text, a uniform resource locator, an audio file, an application, a video, a website, a product, a celebrity, etc.Paragraph 0099 a mathematical query from a user and/or client computing device is collected. 
Note: The examiner interprets client computing device during a conversation where input can be text to read on the claimed receiving, from a client device and by one or more processors of a machine, a message including a set of words. Text is interpreted to be the claimed set of words, for ; 
for each word in the set of words included in the message, and by the one or more processors of the machine: determining a corresponding embedding vector that uniquely represents the word, and embedding vectors of known keywords Paragraph 0093 teaches the mathematical chat bot 100 executes the identified equation by replacing numeric vectors for the keyword inputs of king, woman, and man. Note: Embedding vectors are interpreted to be the cited numeric vectors and each word and known keywords is interpreted to be either of the cited keyword inputs of king, woman, and man.];
inputting the corresponding embedding vector into each mathematical function and inputting into each mathematical function in a set of mathematical functions [Paragraph 0064 teaches convert identified non-numerical inputs into vectors and then perform a mathematical equation utilizing the vectors.]

Johnson discloses some of the limitations as set forth in the rejection of claim 15, but does not appear to expressly disclose inputting into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification label based on the inputted word and coefficient values determined from known keywords with respect to the classification label of the mathematical function , each mathematical function in the set of mathematical functions defining a different corresponding continuous surface that includes coefficient values determined from known keywords with respect to the classification label of the mathematical function ; and calculating a corresponding probability score for the corresponding classification label of each mathematical function in the set of mathematical functions based on the corresponding set of coefficient values outputted by the mathematical function in response to the 
Liu discloses:
inputting into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label [Paragraph 0089 Equation (2) teaches an equation calculating probability for each or all predefined (V). Table 1 teaches a user intention modeling using a Bayesian Belief Network. Paragraph 0083 teaches all text factors that may imply the user's intentions are referred to as linguistic features. A Bayesian Belief Network is used to precisely represent the dependencies and probabilities among the linguistic features and the user's intentions. Note: “vjEV” is interpreted to be a set of intentions and calculating probability for each intention is interpreted to be the claimed set of mathematical functions. To further elaborate, Equation (2) calculating probability for each or all predefined (V) is interpreted to be the claimed set of mathematical functions each corresponding to a different classification label, wherein the Equation (2) is interpreted to be a calculation for each or all existing intentions which is reasonably interpreted to be multiple equations represented in the single equation.  A plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network is interpreted to be the claimed different classification labels, wherein the user intention models using text factors referred and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification label based on the inputted word without using a listing of known words and coefficient values determined from known keywords with respect to the classification label of the mathematical function [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to find the biggest probability (Vmap). Paragraphs 0090-0093 teaches lexical features such as patterns are used to predict user’s intentions. Note: The examiner interprets the user’s intentions to be the claimed classification label, wherein the user’s intentions are predicted by patterns associated with the Bayesian Belief Network used as inputted features to find the user’s intention. Therefore, using the patterns in the Bayesian Belief Network to find the user intention (classification label) is interpreted to include finding user’s intention without using the known words that can also be found in the Bayesian Belief Network.], each mathematical function in the set of mathematical functions defining a different corresponding continuous surface that includes coefficient values determined from known keywords with respect to the classification label of the mathematical function [Paragraph 0083 and Table 1 teach Bayesian Belief Network representing the user’s intention model. Paragraph 0084 teaches the user's log 228 records user action records to train the intention model. Each user action record contains a text part and a tag of whether a media file is attached. For instance, an e-mail message could have a text body and a media file attachment. The text part is parsed such that all words (lexical features) are extracted. ; and
calculating a corresponding probability score for the corresponding classification label of each mathematical function in the set of mathematical functions based on the corresponding set of coefficient values outputted by the mathematical function in response to the inputting of the word [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to find the biggest probability (Vmap). The highest probability for each intention (V) is interpreted to also reasonably read on the claimed calculating a corresponding probability score, wherein the cited probabilities are reasonably interpreted to be the claimed coefficient values outputted by the mathematical function in response to the inputting of the word.];
assigning a classification label of a mathematical function in the set of mathematical functions based on the calculated probability scores for the classification labels of the set of mathematical functions to the message, the assigned classification label indicating an intent of the received message [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11] Note: The examiner interprets the selecting the intention with the biggest probability to be the claimed assigning a classification label the assigned classification label indicating an intent of the received message. The highest probability of all probabilities associated with predefined user intentions used to select intention is interpreted to be the claimed probability scores, and the text typed by user from which features are extracted is interpreted to be the claimed message.]; 
generating intent data of the received message based on the assigned classification label that corresponds to the mathematical function and indicates the intent of the received message [Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Note: The examiner interprets the biggest probability to be the claimed intent data, wherein the probability of the intents is interpreted to be intent data of the received message based on the assigned classification label that corresponds to the mathematical function and indicates the intent of the received message.]; and 
performing an action based on the generated intent data of the received message Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 

As to claim 16:
Johnson discloses:
The non-transitory computer-readable medium of claim 15, wherein the determining of the embedding vector for each word in the set of words the first keyword comprises: 
using each word in the set of words as input in a word representation model trained to assign embedding vectors based on n-grams included in input character strings [Paragraph 0070 teaches inputs may be any known data, such as an image, text, a uniform resource locator, an audio file, an application, a video, a website, a product, a celebrity, etc. Paragraph 0081 teaches once a feature has been selected for each input by the feature extractor 106, the vector system 108 collects the selected features from the feature extractor 106. The vector system 108 encodes each feature into one or more 

As to claim 17:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 15.
Liu also discloses:
The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: comparing the probability scores for the classification labels to identify a highest probability score; and wherein the assigning of the classification label based on the probability scores is further based on the identified highest probability score [Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. The prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating selecting the intention with the biggest probability, as taught by Liu [Paragraph 0089 and Equation (2)], because both applications are directed to processing user messages; 


As to claim 18:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 15.
Liu also discloses:
The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: determining a response to the first message assigned classification label that indicates the intent of the message; and transmitting the determined response to the client device [Figure 3:320 teaches text insertion as a trigger. Paragraph 0119 teaches the prediction module 216 determines that the user desires to work with media files, the prediction module 216 generates a potential search query vector (e.g., the query vector 234 of FIG. 2) from relevant information derived from evaluation of the user action 312 in view of the information in the user intention model 232. This query vector may have been partially or wholly formulated from text typed in by the user for any number of reasons, including in response to an explicit user search for information. Paragraph 0122 teaches suggestion module 220 receives a list of relevant media content from the search engine 218. This information is displayed to a user for viewing and response (e.g., selection or editing of a suggestion, editing of the semantic text corresponding to the suggestion, cancellation of the task, and so on). Paragraph 0089 teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V) and selecting the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Note: The examiner interprets selecting the intention with the biggest probability (.nu..sub.map) using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating user desires into formulating a search query and displaying the results of the query to the user, as taught by Liu [Paragraph Figure 3:320, Paragraph 0119 and 0122], because both applications are directed to processing user messages; incorporating user desires into formulating a search query and displaying the results of the query to the user provides timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022). 


As to claim 19:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 15.
Liu also discloses:
The non-transitory computer-readable medium of claim 15, wherein the classification labels that correspond to the mathematical functions in the set of the mathematical functions include classifiers in a text classification model [Table 1 teaches a user intention modeling using a Bayesian Belief Network. Paragraph 0083 teaches all text factors that may imply the user's intentions are referred 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network and user intention models using text factors referred to as linguistic features, as taught by Liu [Table 1, Paragraph 0083 and 0085], because both applications are directed to processing user messages; incorporating a plurality of intentions associated with keywords represented with user intention models using the Bayesian Belief Network and user intention models using text factors referred to as linguistic features provides timely prompts with 

As to claim 20:
Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 15.
Liu also discloses:
The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: generating the set of mathematical functions that each correspond to the different classification label, that each output the corresponding set of coefficient values for the word with respect to the different corresponding classification label, and that each define the different corresponding continuous surface Paragraph 0083 and Table 1 teach Bayesian Belief Network representing the user’s intention model. Paragraph 0084 teaches the user's log 228 records user action records to train the intention model. Each user action record contains a text part and a tag of whether a media file is attached. For instance, an e-mail message could have a text body and a media file attachment. The text part is parsed such that all words (lexical features) are extracted. Paragraph 0089 Equation (2) teaches an equation calculating probability for each or all predefined (V). “vjEV” is interpreted to be the claimed set of intention and calculating probability for each intention is interpreted to be the claimed set of mathematical functions. Note: “vjEV” is interpreted to be a set of intentions and calculating probability for each intention is interpreted to be the claimed set of mathematical functions. To further elaborate, Equation (2) calculating probability for each or all predefined (V) is interpreted to be the claimed set of mathematical functions each corresponding to a different classification label, wherein the Equation (2) is interpreted to be a calculation for each or all existing intentions which is reasonably interpreted to be multiple equations represented in the single equation.  A plurality of intentions associated with keywords represented with user intention models 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention timely prompts with suggested multimedia content and/or information corresponding to media content (e.g., suggested media filenames) (see Liu Paragraph 0022).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, JR et al. (U.S. Publication No.: US 20180181855 A1) hereinafter Johnson, in view of Liu et al. (U.S. Publication .
As to claim 7:
Johnson discloses:
embedding vectors of the known keywords Paragraph 0064 teaches convert identified non-numerical inputs into vectors and then perform a mathematical equation utilizing the vectors

Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 1.
Liu also discloses:
The method of claim 6, wherein the coefficient values determined from the known keywords [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to determine the biggest probability (Vmap).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an 

Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 1, 6, and some of 7 but does not expressly disclose generating of the set of mathematical functions is based on a seed function.
Li discloses:
 generating of the set of mathematical functions is based on a seed function Paragraph 0051 teaches F.sup.i=.alpha.BH.sup.i+(1-.alpha.)F.sup.0 calculated in step 3, .alpha.BH.sup.i has a value that is dependent upon the patterns of clicks between query nodes and URL nodes in the click graph, whereas (1-.alpha.)F.sup.0 has a value that is dependent upon the initial values of F assigned based on the seed queries. Note: The examiner interprets the equation based on seed queries reads on the claimed mathematical function based on a seed function, wherein a set of mathematical functions is reasonably interpreted to include one or more mathematical functions, therefore the one or more functions in F.sup.i=.alpha.BH.sup.i+(1-.alpha.)F.sup.0 calculated in step 3, .alpha.BH.sup.i is interpreted read on the  claimed mathematical functions based on a seed, wherein the cited one or more mathematical functions are interpreted to be generated based on a seed and the claimed seemed function is interpreted a process in that includes the mathematical function generated by a seed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson and Liu, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because all three applications 

As to claim 14:
Johnson discloses:
embedding vectors of the known keywords Paragraph 0064 teaches convert identified non-numerical inputs into vectors and then perform a mathematical equation utilizing the vectors

Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 8.
Liu also discloses:
The computing system of claim 13, wherein the coefficient values determined from the known keywords [Paragraph 0089 and Equation (2) teaches a set of keyword features represented by (<a.sub.1, a.sub.2 . . . a.sub.n>) are extracted from the text typed by user. Prediction module 216 then calculates the probabilities of all predefined user intentions (V), and selects the intention with the biggest probability (.nu..sub.map) using the following equation [11]. Equation (2) P(a1, a2, …., an) is interpreted to be a set of coefficient values wherein P(a1, a2, …., an) are coefficient to P(vj). To further elaborate, the individual probabilities for each intention (V) is interpreted to be the claimed coefficient values used to determine the biggest probability (Vmap).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because both applications are directed to processing user messages; incorporating a mathematical equation that calculates probabilities for 

Johnson and Liu disclose all of the limitations as set forth in the rejection of claim 8, 13, and some of 14 but does not expressly disclose generating of the set of mathematical functions is based on a seed function.
Li discloses:
 generating of the set of mathematical functions is based on a seed function Paragraph 0051 teaches F.sup.i=.alpha.BH.sup.i+(1-.alpha.)F.sup.0 calculated in step 3, .alpha.BH.sup.i has a value that is dependent upon the patterns of clicks between query nodes and URL nodes in the click graph, whereas (1-.alpha.)F.sup.0 has a value that is dependent upon the initial values of F assigned based on the seed queries. Note: The examiner interprets the equation based on seed queries reads on the claimed mathematical function based on a seed function, wherein a set of mathematical functions is reasonably interpreted to include one or more mathematical functions, therefore the one or more functions in F.sup.i=.alpha.BH.sup.i+(1-.alpha.)F.sup.0 calculated in step 3, .alpha.BH.sup.i is interpreted read on the  claimed mathematical functions based on a seed, wherein the cited one or more mathematical functions are interpreted to be generated based on a seed and the claimed seemed function is interpreted a process in that includes the mathematical function generated by a seed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Johnson and Liu, by incorporating a mathematical equation that calculates probabilities for each predefined user intention using features extracted from text typed by the user in selecting an intention, as taught by Liu [Paragraph 0083, 0084, 0089 and Equation (2)], because all three applications 


Response to Arguments
	The following is in response to Applicant’s arguments filed on 10/01/2020:
Applicant argues that “Examiner argues that the claimed invention is directed to an abstract idea without significantly more. Applicant respectfully disagrees and traverses the rejection.”

Examiner respectfully presents the following response to Applicant’s amendments and remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully submits that under the broadest reasonable interpretation for amended claim language recited in claims 1, 8, 15, encompasses mathematical functions and formulas and a user mentally selecting and associating an intent to a word based on calculations. With respect to the amended claim language “without using a listing of known words”, the examiner interprets this claim language to further be done mentally, wherein a user can determine a word is not known and account for the lack of knowledge in selecting and associating an intent to user text based on calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using mathematical functions, formulas, and mental processes but for the recitation of well-understood and routine components, then it falls within the “Mathematical Concepts” and “Mental Process” groupings of abstract idea. Accordingly, the claim recites an abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting from a client device and by one or more processors of a machine in claim1, a computing system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, Versata (see MPEP 2106.06(d))). Mere instructions to apply additional elements using generic computer components (“on-transitory computer-readable medium storing instructions” and “one or more computer processors”) cannot provide an inventive concept. For example, the text classification is performed by mathematical functions as stated in the context of the claim. Machines, as recited in the claims, is interpreted to be included in the instructions to merely apply additional elements using a generic machine (generic components). Therefore, a machine is needed for a user to mentally assign a label based on a calculated score. Accordingly, the examiner maintains claims 1, 8, and 15 recite an abstract idea.  The rejection of claims 1-20 under 35 U.S.C 101 is maintained. 

Applicant argues that “As discussed with Examiner Elias and Supervisor Saeed, the series of claimed operations, including determining a corresponding embedding vector, inputting the corresponding embedding vector, and calculating a corresponding probability score, are performed for each word in the set of words included in the message. In contrast, Liu appears to simply discuss calculating probabilities of user intentions for an entire text, not for each word in the text.”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments regarding claim 1, 8, and 15’s newly amended " for each word in the set of words included in the message, and by the one or more processors of the machine: determining a corresponding embedding vector that uniquely represents the word; inputting the corresponding embedding vector into each mathematical function in a set of mathematical functions, the set of mathematical functions each corresponding to a different classification label and each outputting a corresponding set of coefficient values for the word with respect to the corresponding classification label based on the inputted embedding vector of the word without using a listing of known words, each mathematical function in the set of mathematical functions defining a different corresponding continuous surface that includes coefficient values determined from embedding vectors of known keywords with respect to the classification label of the mathematical function…" particularly directed to the applicant’s arguments that “Liu appears to simply discuss calculating probabilities of user intentions for an entire text, not for each word in the text.” Liu’s disclosure of identifying intent from user input sufficiently discloses probabilities of user intentions for an entire text including the use of each word in a text (see Liu Paragraph 0083 and Paragraph 0089 (Equation (2)). All text factors that may imply the user's intentions are referred to as linguistic features. A Bayesian Belief Network is used to precisely represent the dependencies and probabilities among the linguistic features and the user's intentions. Three levels of linguistic features are defined: lexics, syntax, and a partial or completely instantiated sentence pattern. A lexical feature is a single word extracted from the text (see Liu Paragraph 0083). Paragraph 0089 Equation (2) teaches an equation calculating probability for each or all predefined (V) (see Liu Paragraph 0089 Equation (2)). All text factors that may imply the user's intentions are referred to as linguistic features, wherein a lexical feature is a single word extracted from text and probabilities are determined using Bayesian Belief Network among the linguistic features is interpreted by the examiner to be associated with the use of a set of keyword features represented by (a.sub.1, a.sub.2 . . . a.sub.n) extracted from the text typed by a user and inputted into Equation (2) to find probabilities for each of the extracted lexical features. The extracted features, in the calculating a corresponding probability score for the corresponding classification label of each mathematical function in the set of mathematical functions based on the corresponding set of coefficient values outputted by the mathematical function in response to the inputting of the embedding vector of the word” to be probability scores for the classification labels, not each word. Also, each of the mathematical functions also appear to include multiple embedding vectors representing words. Therefore the claim language appears to support one probability score for each mathematical function that includes multiple embedding vectors of known words. The examiner maintains the interpretation that Johnson’s disclosure of a mathematical chatting system combined with Liu’s disclosure of identifying intent from user input sufficiently discloses the current claim language. Further clarification through the amendments to the claim language may aid in differentiating from the current prior art citation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169